Case 4:18-cv-02472-WBV-DMD Document 103-16 Filed 02/11/19 Page 1 of 4

 

 

 

 

 

  

Clic
; © i AL 5
CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS ~

2 O| \y STATE OF LOUISIANA

no. UAIR pivision" F?

SABRINA RANDOLPH, BRANDON BATISTE, AND ANITA BATISTE

VERSUS

ENERGI INS SERVICES INCORPORATED, JOHN DOE AND NITRO
TRANSPORT INCORPORATED

FILED:
i Sle NATE iboats CLERK

 

PETITION FOR DAMAGES.‘ co 1 2h :
Vad LCV ila EMLIE CUB We
MEU OR LEY

The petition of SABRINA RANDOLPH, BRANDON BATISTE, AND |
Freaceiot Date Syearete aoe Pt

ANITA BATISTE, persons of the full age of maj ort ‘and residents of Orleans Parish,

idawis

   
 

 

  
  

respectfully represents:

Defendants are:

Yalatios Cuye $A
ENERGI INS SERVICES INCORPORATED domestic / fersign insurer
licensed to and doing business in the State of Louisiafit 7 u ue

heck 3

 

Orleans Parish, State of Louisiana; and

tern Charged Paid Hal
1 ‘hee A a4 Si) His Cu
NITRO TRANSPORT INCORPORATED, 4 damestigy foreign insurer. aan

 
 
 
  

 

‘
licensed to and doing business in the State of Louisiana

    

2,

Iydigenat Legal Fa $45 00 an ee
Hudicdal udlece KO. BO 00

rere et el Pes S10 Or ‘pit 40) “301 Bt
Defendants are liable and indebted to Plant S. 5. dor such damages as are

 

reasonable in the premises, including property damage, past physical pain and suffering,
future physical pain and suffering, past mental pain and suffering, future mental pain and
suffering, medical expenses, loss of earnings, future loss of earning capacity, permanent
disability to the body, and loss of consortium, together with lega! interest thereon from

date of judicial demand, until paid, and for all costs of these proceedings, for the

  

following:

EXHIBIT
Case 2:18-cv-02472-WBV-DMD Document 103-16 Filed 02/11/19 Page 2 of 4

3.

On or about September 26, 2015, an accident occurred on or about Elysian Fields

Avenue and Saint Claude Avenue in Orleans Parish. A vehicle owned by CANDY

LEMIEUX and operated by SABRINA RANDOLPH was traveling on north on Elysian

Fields. BRANDON BATISTE, AND ANITA BATISTE, were passengers in the vehicle

operated by SABRINA RANDOLPH, A vehicle owned by NITRO TRANSPORT

INC., and operated by Defendant JOHN DOE was also traveling north on Elysian

Fields. JOHN DOE made a right tum from the middle lane onto Saint Claude Avenue

and struck the vehicle occupied by Plaintiffs, causing them severe and disabling injuries.

4.

The sole and proximate cause of the above referenced accident was the negligence

and fault of the defendant, JOHN DOE, which is attributed to but not limited to the

following non-exclusive particulars:

a)
b)
c)
d)
e)

g)

h)

Improper turn;

Failure to yield;

Failure to see what a reasonable driver should have seen;

Failure to keep a good and careful lookout;

Failure to maintain reasonable and proper control while operating the
vehicle;

Driving at a speed greater than was reasonable and prudent under the
circumstances;

Operating the vehicle in a careless and reckless manner without regard
for the safety of others;

Any and all other acts of negligence, which may be proven at the trial
of this matter,

5.

At all relevant times, ENERGI INS SERVICES, INC. had a policy of liability

insurance on the vehicle owned by NITRO TRANPSORT, INC. and operated by

JOHN DOE on the date of this accident, which provided coverage for the type of loss
Case 2:18-cv-02472-WBV-DMD Document 103-16 Filed 02/11/19 Page 3 of 4

sued upon, thus rendering ENERGI INSURANCE SERVICES, INC., liable to
petitioners with the other named defendants.
6.

On information and belief, at all relevant times JOHN DOE was acting in the
course and scope of employment with NITRO TRANSPORT INC,, or acting on a
mission or errand for and/or on behalf of NITRO TRANSPORT INC.,, thus rendering
NITRO TRANSPORT, INC., liable to plaintiff along with all other named defendants.

Therefore, Petitioners pray that defendants be duly cited and served with a copy
of this Petition and, after all due proceedings are had, there be a judgment in favor of
Petitioner and against the defendants, jointly and in solido in amounts as are reasonable
in the premises, including but not limited to, past physical pain and suffering, future
physical pain and suffering, past mental pain and suffering, future mental pain and
suffering, rental expenses, property damage, loss of use and/or depreciation of vehicle,
past and future medical expenses, loss of past and future earnings, loss of future earning
capacity, permanent disability of the body, loss of consortium, loss of enjoyment of life,
and penalties and attomney’s fees, together with legal interest thereon from date of judicial
demand, until paid, and for all costs of these proceedings.

Petitioners pray for all general and equitable relief.

Respectfully Submitted,

*

 

Amona Rose, L.L.C,

Vincent R. Arnona (Bar No. 29070)
Donald L. Rose III (Bar No. 29407)
Toni R. Amona (Bar No. 32323)
1130 Tchoupitoulas Street

New Orleans, LA 70130
Telephone: 504-556-4444
Facsimile: 504-556-444
Case 2:18-cv-02472-WBV-DMD Document 103-16 Filed 02/11/19 Page 4 of 4

PLEASE SERVE:

ENERGI INS SERVICES INCORPORATED
Through their Registered Agent for Service of Process:
COMMISSIONER OF INSURANCE

1702 NORTH THIRD STREET

BATON ROUGE, LA 70802

JOHN DOE
Please withhold Service

NITRO TRANSPORT INCORPORATED

Through their Registered Agent for Service of Process:
KIM ROBERTS

225 CANE BAYOU LANE

KENNER, LA 70065
